ALLOWABILITY NOTICE
This Office action is in response to the application filed on 8/20/2019. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes 
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with 
James Meaders on Tuesday, August 9, 2022.
In the claims 8 and 21, the application has been amended as follows:
8.	The system of claim 1, further comprising: 
one or more additional solenoids, wherein longitudinal axes of the one or more additional solenoids are positioned at additional angles relative to the long axis of the MSM element.  
21.	The method of claim 16, further comprising: 
applying one or more additional AC signals to one or more additional solenoids.

Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner's statement of reasons for allowance: claims 1-21 
are considered to be allowable due to the inclusion of the following claim limitations: “…a second solenoid, wherein a longitudinal axis of the second solenoid is positioned at a second angle relative to the long axis of the MSM element and at a third angle relative to the longitudinal axis of the first solenoid, wherein the longitudinal axis of the first solenoid and the longitudinal axis of the second solenoid are not parallel” in claim 1, “…a second solenoid, wherein a longitudinal axis of the second solenoid is positioned at a second angle between 30° and 60° relative to the long axis of the MSM element and at a third angle between 60° and 120° relative to the longitudinal axis of the first solenoid, wherein the longitudinal axis of the first solenoid and the longitudinal axis of the second solenoid intersect at a point proximate to the MSM element” in claim 11, and “…applying a second AC signal to a second solenoid, wherein a longitudinal axis of the second solenoid is positioned at a second angle relative to the long axis of the MSM element and at a third angle relative to the longitudinal axis of the first solenoid, wherein the longitudinal axis of the first solenoid and the longitudinal axis of the second solenoid intersect at a point proximate to the MSM element, and wherein the first AC signal and the second AC signal produce a combined rotating magnetic flux at the point” in claim 16.
Claims 2-10, 12-15, and 17-21 are considered to be allowable due to their dependence on claims 1, 11, and 16.
Any comments considered necessary by applicant must be submitted no later 
than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to MONICA MATA 
whose telephone number is (571) 272-8782. The examiner can normally be reached on Monday thru Friday from 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
supervisor, Shawki Ismail, can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MONICA MATA/						10 August 2022
Patent Examiner Art Unit 2837				
								/EMILY P PHAM/                                                                                      Primary Examiner, Art Unit 2837